 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this "Agreement") is made and entered into
as of March ___, 2017 between JAKKS PACIFIC, INC., a Delaware corporation (the
"Company"), and HONGKONG MEISHENG CULTURE COMPANY LTD., a company incorporated
in Hong Kong (the "Investor").

 

The parties to this Agreement, intending to be legally bound hereby, agree as
follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

"Affiliate" has the meaning ascribed to that term in Rule 1-02 of Regulation S-X
promulgated under the Securities Act.

 

"Common Stock" means common stock of the Company.

 

"Effective Date" means the date of this Agreement set forth above.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Holder” means any Person that holds Registrable Securities.

 

"Initiating Holder" means the Holder(s) that holds at least 750,000 (as adjusted
for split, reverse splits or similar transactions) shares of Common Stock that
are Registrable Securities.

 

"Person" means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

"Prospectus" means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other
amendments, and supplements to such prospectus, including post-effective
amendments and all information incorporated by reference in such prospectus.

 

"Registrable Securities" means any shares of Common Stock held by the Investor
or any of its Affiliates, permitted transferee or assigns; provided, however,
that shares of Common Stock that are Registrable Securities shall cease to be
Registrable Securities upon the sale thereof pursuant to an effective
Registration Statement or pursuant to Rule 144 (or successor rule) under the
Securities Act; and provided, further, that the Company shall have no obligation
hereunder to register any Registrable Securities of a Holder if the Company
shall deliver to that Holder an opinion of counsel satisfactory to such Holder
and its counsel (whose approval shall not be unreasonably withheld) to the
effect that the sale or disposition of all of the Registrable Securities does
not require registration under the Securities Act for a sale or disposition in a
single public sale, and offers to remove any and all legends restricting
transfer from the certificates evidencing such Registrable Securities in
connection with any such sale.

 

"Registration Expenses" means all registration and filing fees, fees with
respect to filings required to be made with the Financial Industry Regulatory
Authority (“FINRA”), the New York Stock Exchange (the "NYSE"), the Nasdaq Stock
Market or any other exchange or market in which Registrable Securities are to be
quoted or listed for trading, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger, telephone and distribution expenses
associated with the preparation and distribution of any Registration Statement,
any Prospectus, and amendments or supplements thereto, and any other documents
relating to the performance of and compliance with this Agreement, all fees and
expenses associated with the listing of any Registrable Securities on any
securities exchange or exchanges, and fees and disbursements of counsel for the
Company and its independent certified public accountants and the fees and
expenses of other persons retained by the Company, but specifically excluding
any Selling Expenses.

 



   

 

 

"Registration Statement" means any registration statement of the Company filed
under the Securities Act including the Prospectus forming a part thereof,
amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits to and all information incorporated
by reference in such Registration Statement.

 

"SEC" means the Securities and Exchange Commission.

 

"Securities Act" means the Securities Act of 1933, as amended from time to time.

 

"Selling Expenses" means, with respect to any Holder, underwriting discounts,
selling commissions and stock transfer or documentary stamp taxes, if any,
applicable to any Registrable Securities registered and sold by such Holder, and
all fees and disbursements of any counsel for such holder or any underwriter or
sales agent retained by a Holder.

 

"Selling Holders" means the Holders participating in any offering effected
pursuant to a Registration Statement filed by the Company.

 

2. Securities Subject to this Agreement. The only securities entitled to the
benefits of this Agreement are the Registrable Securities.

 

3. Registration of Registrable Securities.

 

3.1 Post-Closing Registration

 

(a) The Company shall file with the SEC a Registration Statement in accordance
with the provisions of the Securities Act for the offering and sale of the
Registrable Securities within forty-five (45) days of the date hereof (the
“Filing Deadline”). A registration pursuant to this Subsection 3.1(a) shall be
on such appropriate registration form of the SEC as shall (i) be selected by the
Company, and (ii) shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods of disposition specified by the
Initiating Holder. No Holder shall be named as an “underwriter” in such
Registration Statement without such Holder’s prior written consent unless
required by law.

 

(b) The Company shall use its reasonable best efforts in having such
Registration Statement become effective as soon as practicable after its filing
and in any event no later than forty-five (45) days after the filing of such
Registration Statement and then cause it to remain effective and in compliance
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement until such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the Selling Holders thereof set forth in such
Registration Statement or such earlier date that such Registrable Securities can
be disposed of without restriction under Rule 144 (the “Effectiveness Period”).
The Company further agrees to supplement or make amendments to the Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form utilized by the Company or by the Securities Act or rules
and regulations thereunder.

 

3.2 Demand Registration

 

(a) Form S-1 Demand. If, at any time after the Filing Deadline and prior to the
expiration of the Effectiveness Period, (x) a Registration Statement covering
the sale of all of the Registrable Securities is not then effective and
available for sales thereof by the Holders, (y) the Company is not eligible to
use a Form S-3 registration statement, and (z) the Company receives a request
from the Initiating Holder that the Company file a Form S-1 registration
statement with respect to the Registrable Securities then outstanding, then the
Company shall (x) within ten (10) days after the date such request is given,
give notice thereof (the “Demand Notice”) to all Holders other than the
Initiating Holders; and (y) as soon as practicable, and in any event within
forty-five (45) days after the date such request is given by the Initiating
Holders, file a Form S-1 registration statement under the Securities Act
covering all Registrable Securities that the Initiating Holders requested to be
registered and any additional Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Subsections 3.2(c) and
3.4(a).

 



 2 

 

 

(b) Form S-3 Demand. If, at any time after the Filing Deadline and prior to the
expiration of the Effectiveness Period, (x) a Registration Statement covering
the sale of all of the Registrable Securities is not then effective and
available for sales thereof by the Holders, (y) the Company is eligible to use a
Form S-3 registration statement, and (z) the Company receives a request from the
Initiating Holder that the Company file a Form S-3 registration statement with
respect to the outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price, net of Selling Expenses, of at least $3
million, then the Company shall (i) within ten (10) days after the date such
request is given, give a Demand Notice to all Holders other than the Initiating
Holders; and (ii) as soon as practicable, and in any event within thirty (30)
days after the date such request is given by the Initiating Holders, file a Form
S-3 registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within fifteen
(15) days of the date the Demand Notice is given, and in each case, subject to
the limitations of Subsections 3.2(c) and 3.4(a).

 

(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 3.2 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company or other material transaction
then pending or in progress; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such filing, and any time periods with
respect to filing or effectiveness thereof shall be tolled correspondingly, for
a period of not more than one hundred and eighty (180) days after the request of
the Initiating Holders is given; provided, however, that the Company shall not
register any securities for its own account or that of any other stockholder
during such one hundred and eighty (180) day period other than pursuant to (i) a
registration relating to the sale of securities to employees of the Company or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (iii) a registration in
which the only Common Stock being registered is Common Stock issuable upon
conversion of debt securities or exercise of the warrant currently outstanding
that are also being registered (collectively, the “Excluded Registrations”).

 

(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 3.2(a) (i) during the period
that is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration, provided that the Company is actively
employing in good faith commercially reasonable efforts to cause such
registration statement to become effective; (ii) after the Company has effected
two registrations pursuant to Subsection 3.2(a); or (iii) if the Initiating
Holders propose to dispose of shares of Registrable Securities that may be
immediately registered on Form S-3 pursuant to a request made pursuant to
Subsection 3.2(b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 3.2(b), (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two (2) registrations pursuant to Subsection 3.2(b) within the twelve
(12) month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Subsection 3.2(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Subsection 3.2(a),
in which case such withdrawn registration statement shall be counted as
“effected” for purposes of this Subsection 3.2(d).

 



 3 

 

 

3.3 Piggyback Registration.

 

If, at any time after the Filing Deadline and prior to the expiration of the
Effectiveness Period, the Company proposes to register (including, for this
purpose, a registration effected by the Company for stockholders other than the
Holders) any of its securities under the Securities Act in connection with the
public offering of such securities solely for cash (other than in an Excluded
Registration), the Company shall, at such time, promptly give each Holder notice
of such registration. Upon the request of each Holder given within twenty (20)
days after such notice is given by the Company, the Company shall, subject to
the provisions of Subsection 3.4(b), cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection 3.3 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 5.

 

3.4 Underwriting Requirements

 

(a) In any registration make pursuant to Subsection 3.2, if any of the
Registrable Securities are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the holders of a majority of the
Registrable Securities included in such offering; provided that their selection
of such investment bankers and managers is subject to consent of the Company,
not to be unreasonably withheld. Notwithstanding any other provision of this
Agreement, in any registration make pursuant to Subsection 3.2, if the managing
underwriter(s) advise(s) the Initiating Holder in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Initiating Holder shall so advise all Holders that otherwise would be
underwritten pursuant hereto, and the number of Registrable Shares that may be
included in the underwriting shall be allocated among such Holders, including
the Initiating Holder, in proportion (as nearly as practicable) to the number of
Registrable Shares owned by each Holder or in such other proportion as shall
mutually be agreed to by all such Selling Holders; provided, however, that the
number of Registrable Shares held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. In connection with such an underwritten
offering, the Company shall enter into and perform its obligations under an
underwriting agreement, in customary form, with the underwriter(s) of such
offering and the Company shall comply with all customary requests by such
underwriter(s), including, but not limited to, the delivery of a legal opinion,
negative assurance letter and comfort letter, providing due diligence materials
as reasonably requested by the underwriter(s).

 

(b) In connection with any offering involving an underwriting of the Company’s
securities, the Company shall not be required to register the Registrable
Securities of a Holder under Subsection 3.3 unless such Holder’s Registrable
Securities are included in the underwritten offering and such Holder enters into
an underwriting agreement in customary form with the underwriter or underwriters
of internationally recognized standing selected by the Company and setting forth
such terms for the underwritten offering as have been agreed upon between the
Company and the underwriters. In the event the underwriters advise the Holders
in writing that market factors (including the aggregate number of Registrable
Securities requested to be registered, the general condition of the market, and
the status of the persons proposing to sell securities pursuant to the
registration) require a limitation of the number of Registrable Securities to be
underwritten, the underwriters may exclude any or all of the Registrable
Securities requested to be registered but only after first excluding all other
securities (except for securities sold for the account of the Company) from the
registration and underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to Investor to the nearest one hundred (100)
shares.

 



 4 

 

 

4. Registration Procedures.

 

In connection with the Company's obligations under Section 3, the Company shall
use all reasonable efforts to effect such registration to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
distribution thereof, and pursuant thereto the Company shall as expeditiously as
practicable:

 

(a) prepare and file with the SEC, as soon as practicable and within the
applicable timeline specified in Section 3, a Registration Statement on an
appropriate registration form, which Registration Statement shall comply as to
form in all material respects with the requirements of the applicable form and
include or incorporate by reference all financial statements required by the SEC
to be filed therewith or incorporated by reference therein, and in either case
use all reasonable efforts to cause such Registration Statement to become
effective and remain effective in accordance with Subsection 3.1(b); provided,
however, that before filing a Registration Statement or Prospectus or any
amendment or supplement thereto, including information incorporated by reference
after the initial filing of the Registration Statement, the Company shall
furnish to one firm of counsel for the holders of the Registrable Securities
covered by such Registration Statement copies of all such documents in
substantially the form proposed to be filed (including, upon request, any and
all exhibits thereto), which documents shall be subject to the reasonable and
prompt review of such holders and underwriters;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement as may be necessary to keep the Registration
Statement effective for the applicable period, or such shorter period which
shall terminate when all Registrable Securities covered by such Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required Prospectus supplement, and to be filed pursuant to Rule 424 under the
Securities Act; and otherwise take all such actions as may be necessary to cause
the Registration Statement to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the Selling Holders set forth in such Registration
Statement or supplement to the Prospectus;

 

(c) notify the Selling Holders promptly, and (if requested by any such person)
confirm such advice in writing promptly, (i) when the Prospectus or any
Prospectus supplement or post-effective amendment to the Registration Statement
has been filed, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same becomes effective, (ii) of any
comments of the SEC or any state securities authority with regard to the
Registration Statement and of any request by the SEC or any state securities
authority for amendments or supplements to the Registration Statement or the
Prospectus or for additional information, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (v) of the happening of any event or the discovery of any facts
that makes any statement made in the Registration Statement, the Prospectus or
any document incorporated therein by reference untrue in any material respect or
which requires the making of any changes in the Registration Statement, the
Prospectus or any document incorporated therein by reference in order to make
the statements therein not contain an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading;

 



 5 

 

 

(d) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible time;

 

(e) unless available for review on the SEC’s or the Company’s internet website,
furnish to each Selling Holder, without charge, at least one copy of the
Registration Statement, any amendment (including any post-effective amendment)
thereto, including financial statements and schedules, all Documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

 

(f) unless available for review on the SEC’s or the Company’s internet website,
deliver to each Selling Holder, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such persons may reasonably request;

 

(g) prior to any public offering of Registrable Securities, use the Company's
reasonable efforts to (i) register or qualify or cooperate with the Selling
Holders and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the state securities or
blue sky laws of one (1) jurisdiction in the United States as the Selling Holder
reasonably requests in writing and (ii) do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdiction of the
Registrable Securities covered by the Registration Statement; provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject;

 

(h) cooperate with the Selling Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold without
any restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the Selling Holders may request
within two (2) business days of the later of the effective date of the
Registration Statement and the date a Selling Holder delivers its certificates
with the restrictive legend;

 

(i) upon the occurrence of any event contemplated by clause (v) of paragraph (c)
above, prepare a supplement or post-effective amendment to the Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities, the Prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading;

 

(j) use all reasonable efforts to cause all Registrable Securities covered by
the Registration Statement to be listed on each securities exchange, if any, on
which the Common Stock is then listed or on the Nasdaq Global Select Market, if
the Common Stock is then traded thereon;

 

(k) make available for inspection by a representative of the Selling Holders,
one firm of attorneys and one firm of accountants retained by the Selling Holder
or Holders, all financial and other records and all pertinent corporate
documents and properties of the Company as shall be reasonably requested by
them, and cause the Company's officers, directors and employees to be reasonably
available for discussions with and to supply all information reasonably
requested by any such representative, attorney or accountant in connection with
such Registration Statement; provided, that any records, information or
documents shall be kept confidential by such persons unless disclosure of such
records, information or documents is required by applicable laws, rules and
regulations, stock exchange rules, or court or administrative order or becomes
publicly available and if the Company so elects, need not be disclosed by the
Company unless each such person signs a confidentiality agreement reasonably
satisfactory to the Company;

 



 6 

 

 

(l) use all reasonable efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
provided in Rule 158 or otherwise, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act;

 

(m) promptly after the filing of any document which is to be incorporated by
reference into the Registration Statement or Prospectus (after initial filing of
the Registration Statement), unless such document is available to be reviewed on
the SEC’s or the Company’s internet website, provide copies of such document to
counsel to the Selling Holders and to the managing underwriter or underwriters,
if any; and

 

(n) otherwise reasonably cooperate with the Selling Holders to carry out the
intent of this Agreement.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Agreement with respect to the Registrable Securities of
any Initiating or Selling Holder that such Initiating or Selling Holder
cooperates with the Company in preparing such registration.

 

Each Selling Holder agrees that upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 4(c)(v) hereof, such
holder shall forthwith discontinue disposition of such Registrable Securities
until such holder's receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4(i), or until it is advised in writing (the
"Advice") by the Company that the use of the Prospectus may be resumed, and has,
unless such document is available to be reviewed on the SEC’s or the Company’s
internet website, received copies of any additional or supplemental filings
which are incorporated by reference in the Prospectus, and, if so directed by
the Company, such holder shall deliver to the Company (at the Company's expense)
all copies, other than permanent file copies then in such holder's possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

5. Expenses of Registration. All Registration Expenses incurred in connection
with any registration commenced in accordance with Section 3 shall be borne by
the Company; provided, however, that the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 3 if
the registration is subsequently withdrawn at the request of the Initiating
Holder or Holders (in which case all Selling Holders shall bear such expense),
unless Holders whose Registrable Securities constitute a majority of the
Registrable Securities then outstanding agree that such withdrawn registration
shall constitute the registration required by Section 3 hereof. All Selling
Expenses relating to Registrable Securities registered on behalf of any person
shall be borne by such person.

 

6. Indemnification. If any Registrable Securities are included in a Registration
Statement under this Agreement:

  

(a) Indemnification by Company. The Company shall indemnify and hold harmless,
to the full extent permitted by law, each Selling Holder, its officers,
directors and employees and each person who controls such holder (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses arising out of any untrue or alleged untrue statement of a material
fact contained in any Registration Statement (or amendment (including any
post-effective amendment) or supplement thereto), Prospectus or preliminary
Prospectus or any amendment or supplement thereto, including all documents
incorporated therein by reference, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading and will reimburse each Holder and each person
controlling such Holder for reasonable legal and other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred, except insofar as such statements are
made in reliance upon and in conformity with information furnished in writing to
the Company by such holder expressly for use therein or by such holder's failure
to deliver a copy of the Registration Statement or Prospectus after the Company
has furnished such holder with a sufficient number of copies of the same. The
indemnification required by this Section 6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 



 7 

 

 

(b) Indemnification by Holder of Registrable Securities. In connection with a
Registration Statement, each holder of Registrable Securities covered thereby
shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any Registration Statement (or
amendment (including any post-effective amendment) or supplement thereto) or
Prospectus (or any amendment or supplement thereto) and shall indemnify and hold
harmless, to the full extent permitted by law, the Company, its directors,
officers and employees and each person who controls the Company (within the
meaning of the Securities Act) untrue or alleged untrue statement of a material
fact or any omission or alleged omission of a material fact required to be
stated in the Registration Statement (or amendment (including any post-effective
amendment) or supplement thereto) or Prospectus or preliminary Prospectus (or
any amendment or supplement thereto), including all documents incorporated
therein by reference or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement is contained
or omission was made in reliance upon and in conformity with written information
concerning such Holder furnished to the Company in writing expressly for
inclusion therein.

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim (including but not limited to the commencement of any action, suit,
proceeding investigation or threat thereof made in writing) with respect to
which it seeks indemnification and (ii) permit such indemnifying party to assume
jointly with any other indemnifying party similarly noticed the defense of such
claim with counsel reasonably satisfactory to the indemnified party, provided,
however, that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person, or (c)
the named parties to any such action, claim or proceeding (including any
impleaded parties) include both such indemnified party and the indemnifying
party and, in the reasonable judgment of the indemnified party, based upon
written advice of its counsel a conflict of interest may exist between such
person and the indemnifying party with respect to such claims as a result of the
existence of legal defenses for such person that are materially different from
or in addition to those available to the indemnifying party (in which case, if
the person notifies the indemnifying party in writing that such person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person). If such defense is not assumed by the indemnifying
party, the indemnifying party shall not be subject to any liability for any
settlement or consent to judgment made without its consent (but if such consent
is requested, such consent shall not be unreasonably withheld). No indemnified
party shall be required to consent to entry of any judgment or enter into any
settlement which does not include as an unconditional tern thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, after consultation with counsel, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties or there may exist legal defenses for such indemnified
party that are materially different from or in addition to those available to
the other indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.

 



 8 

 

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding clauses (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses (a)
and (b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability (i) in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect the relative benefits received by the indemnified
party and the indemnifying party as well as their relative fault and any other
relevant equitable considerations. The relative fault of the indemnified party
and the indemnifying party shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the indemnified party or the indemnifying party and each party's
relative intent knowledge, access to information and opportunity to correct or
prevent such statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

7. Current Public Information. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), the Company covenants that it will file
the reports required to be filed by it under the Securities Act and Section
13(a) or 15(d) of the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and that if it ceases to be so required to file such reports, it
will upon the request of any holder of Registrable Securities (a) make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the Securities Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales pursuant to Rule 144A under the
Securities Act, and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required from time to time to enable
such holder to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, (ii)
Rule 144A under the Securities Act, as such Rule may be amended from time to
time, or (iii) any similar rules or regulations hereafter adopted by the SEC.
Upon the request of any holder of Registrable Securities, the Company will
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

8. Holdback. If so requested by the underwriters' representative or agent in
connection with an offering of any securities covered by a registration
statement filed by the Company, each Selling Holder that has its securities
included in a Registration Statement prepared pursuant to this Agreement, to the
extent such Holder's securities are actually included therein, shall not effect
any public sale or distribution of shares of Common Stock or any securities
convertible into or exchangeable or exercisable for shares of Common Stock,
including a sale pursuant to Rule 144 under the Securities Act (except as part
of such underwritten or agented registration), during the 90-day period
beginning on, the date such offering of securities is priced, provided that such
Holder is timely notified of such effective date in writing by the Company or
such underwriters' representative or agent. In order to enforce the foregoing
covenant the Company shall be entitled to impose stop-transfer instructions with
respect to the Registrable Securities of each such holder until the end of such
period.

 



 9 

 

 

9. Miscellaneous.

 

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of holders of at least 80%
of the Registrable Securities.

 

(b) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile or
e-mail if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five (5) days after deposit with an internationally
recognized courier with written verification of receipt. All communications
shall be sent to the Company and to the Investor at the addresses for the
Company and the Investor on the counterpart signature page(s) hereto (or at such
other addresses as shall be specified by notice given in accordance with this
Section):

 

(i) if to a holder of Registrable Securities, at the most current address given
by such holder to the Company in accordance with the provisions of this Section
9(b); and

 

(ii) if to the Company, initially at JAKKS Pacific, Inc., 2951 28th St., Santa
Monica, CA 90405, Attention: Stephen G. Berman, Chief Executive Officer, and
thereafter at such other address, notice of which is given in accordance with
the Provisions of this Section 9(b).

 

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Neither this Agreement, nor any of the parties' respective rights, or
obligations hereunder may be assigned by the Company or by the Investor.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed in the State of Delaware without regard to principles of
conflicts of laws.

 

(f) Severability. Each provision of this Agreement shall be considered
severable, and if for any reason any provision that is not essential to the
effectuation of the basic purposes of the Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable under existing or future
applicable law, such invalidity shall not impair the operation of or affect
those provisions of this Agreement that are valid. In that case, this Agreement
shall be construed so as to limit any term or provision so as to make it
enforceable or valid within the requirements of any applicable law, and in the
event such term or provision cannot be so limited, this Agreement shall be
construed to omit such invalid or unenforceable provisions.

 

(g) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no representations, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company hereby. Upon the
Effective Date, this Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter, and
cannot be changed or terminated orally.

 



 10 

 

 

(h) Construction. As used in this Agreement, unless the context otherwise
requires (i) references to "Sections" are to sections of this Agreement, (ii)
"hereof', "herein", "hereunder" and comparable terms refer to this Agreement in
its entirety and not to any particular part of this Agreement, (iii) the
singular includes the plural and the masculine, feminine and neutral gender each
includes the other, (iv) "including" or "includes" shall be deemed to be
followed by the phrase "without limitation", and (v) headings of the various
Sections and subsections are for convenience of reference only and shall not be
given any effect for purposes of interpreting this Agreement.



 

 11 

 

 

Witness the due execution hereof, as of the Effective Date first above written,
on behalf of the undersigned thereunto duty authorized.

  

  JAKKS PACIFIC, INC.             By:             Title:               Address
for notices:       2951 28th Street     Santa Monica, CA 90405  

  

   

 

 

Witness the due execution hereof, as of the Effective Date first above written,
on behalf of the undersigned thereunto duty authorized.

  

  HONGKONG MEISHENG CULTURE COMPANY LTD.             By:               Title:  
            Address for notices:    

  

   



 

 

 

 

